 1

 2

 3

 4

 5

 6                     UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8
     UNITED STATES OF AMERICA,                         Case No. 1:18-CR-00034-DAD-BAM
 9
                    Plaintiff,                         ORDER DENYING COMPARISON
10
            v.                                         (ECF No. 89)
11
     CYRUS DENNIS BRASWELL,
12
                    Defendant.
13

14         Defendant Cyrus Dennis Braswell, proceeding pro se, is charged with three counts of
15 mailing a threatening communication to J.K.S., a federal judge, in violation of 18 U.S.C §

16 876(c). A notice of appeal has been filed by Defendant, along with several motions and

17 “notices” in this Court. Defendant filed a “Notice of Comparison.” (Doc. 89.) As best the Court

18 can determine, Defendant requests a comparison of copies of documents which form the basis of

19 the charges in this case. Defendant “avers, the legal documents that were provided to FBI Agent
20 Volk by the (BOP) Employees, FCI Mendota do not match the original documents provided by

21 U.S. Marshal Jimmy Johnson on 4/25/2018 to FBI Agent Volk.”

22        The Court had previously ordered that Defendant be permitted to inspect the original

23 documents which form the basis of the charges in this case. That inspection occurred on July 13,

24 2018. “On July 13, 2018, [government counsel], FBI SA Volk, and the defendant's stand-by

25 counsel visited the defendant in order to allow him to view the original documents in compliance

26 with the Court's order.” Doc. 82, p.2.
27

28


                                                   1
 1        If Defendant disputes the documents, that dispute is his defense which should be
 2 presented at trial. The Court will not conduct a “comparison” of documents for purposes of

 3 aiding Defendant’s defense. Accordingly, the Motion for Comparison is DENIED.

 4

 5 IT IS SO ORDERED.

 6
      Dated:    October 3, 2018                           /s/ Barbara   A. McAuliffe            _
 7                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
